EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Dominic M. Kotab on 2/17/2022.
In claims: Please replace current amendment with below amendment for claims:


















 estimating, by the computer system, a waiting time for copy target data to be transferred from the source medium, wherein the waiting time includes an estimated time for locating and reading the copy target data from the source medium; 
selecting, by the computer system, migration target data from a storage device based on whether migration of the migration target data to the target medium is expected to be finished within the waiting time, wherein the selecting is based at least in part on comparing a size of the migration target data and an allowable size calculated based on the waiting time and an estimated write transfer rate to the target medium; and 
migrating, by the computer system, the selected migration target data from the storage device to the target medium during the waiting time, wherein the migration target data is migrated from the storage device to the target medium while the copy target data is being read from the source medium.  

2. (ORIGINAL) The method of claim 1, wherein the copy target data is a target of reclamation, wherein the waiting time includes a time required for locating and/or reading the copy target data from the source medium based on a physical position of the copy target data on the source medium.  



4. (Previously Presented) The method of claim 2, wherein the copy target data is a  group of files, wherein the estimating, the selecting and the migrating are repeatedly performed for each file before initiating a writing of each file by a second drive configured to access the target medium.  

5. (ORIGINAL) The method of claim 1, wherein the copy target data is a target of an inter-generation copy, wherein the waiting time includes a time required for accumulating a predetermined amount of read data into a cache or buffer by a first drive configured to access the source medium.  

6. (ORIGINAL) The method of claim 5, wherein the time required for accumulating is calculated based on a physical position of the copy target data on the source medium, the physical position of the copy target data including a longitudinal position and a wrap position of start and end positions of the copy target data.  

7. (Currently Amended) The method of claim 5, wherein the estimating, the selecting and the migrating are repeatedly performed in response to detecting that the predetermined amount of the read data accumulated in the cache or buffer falls below a predetermined level as a result of the migrating.  

8. (ORIGINAL) The method of claim 5, wherein maximum read transfer rate of the source medium by the first drive is slower than maximum write transfer rate of the target medium by a second drive configured to access the second drive.  

9. (Canceled) 

10. (ORIGINAL) The method of claim 1, wherein the source medium and the target medium are tape media.  

11. (CURRENTLY AMENDED) A computer system configured to copy data from a source medium to a target medium, the target medium having a generation that is different from a generation of the source medium, the computer system comprising:
a processor and logic integrated 
estimate, by the processor, a waiting time for copy target data on a source medium to be transferred from the source medium to a target medium, wherein the waiting time includes an estimated time for locating and reading the copy target data from the source medium; 
select, by the processor, migration target data from a storage device based on whether migration of the migration target data to the target medium is expected to be migration target data and an allowable size calculated based on the waiting time and an estimated write transfer rate to the target medium; and 
migrate, by the processor, the selected migration target data from the storage device to the target medium during the waiting time, wherein the migration target data is migrated from the storage device to the target medium while the copy target data is being read from the source medium.  

12. (Previously Presented) The computer system of claim 11, wherein the waiting time includes a time required for accumulating a predetermined amount of read data into a cache or buffer from the source medium.

13. (CURRENTLY AMENDED) The computer system of claim 12, wherein the estimation of the waiting time, the selection of the migration target data and the migration of the migration target data are repeatedly performed in response to detecting that the predetermined amount of the accumulated in the cache or buffer falls below a predetermined level as a result of writing the copy target data.  

14. (CURRENTLY AMENDED) A computer program product for copying data from a source medium to a target medium, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a computer to cause the computer to perform a method comprising:

selecting, by the computer, migration target data on a storage device based on whether migration of the migration target data to the target medium is expected to be finished within the waiting time migration target data and an allowable size calculated based on the waiting time and an estimated write transfer rate to the target medium; and 
migrating, by the computer, the selected migration target data from the storage device to the target medium during the waiting time, wherein the migration target data is migrated from the storage device to the target medium while the copy target data is being read from the source medium.  

15. (ORIGINAL) The computer program product of claim 14, wherein the copy target data is a target of reclamation, wherein the waiting time includes a time required for locating and/or reading the copy target data from the source medium based on a physical position of the copy target data on the source medium.  

16. (Previously Presented) The computer program product of claim 15, wherein the physical position of the copy target data includes a longitudinal position and a wrap position of start and end positions of each data piece constituting the copy target data on a magnetic recording tape.  



18. (ORIGINAL) The computer program product of claim 14, wherein the copy target data is a target of an inter-generation copy, wherein the waiting time includes a time required for accumulating predetermined amount of read data into a cache or buffer by a first drive configured to access the source medium.  

19. (Canceled) 

20. (ORIGINAL) The computer program product of claim 14, wherein the source medium and the target medium are tape media.








Allowable Subject Matter
Claims 1-8, 10-18, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
estimating, by the computer, a waiting time for copy target data to be transferred from the source medium, wherein the waiting time includes an estimated time for locating and reading the copy target data from the source medium; selecting, by the computer, migration target data on a storage device based on whether migration of the migration target data to the target medium is expected to be finished within the waiting time 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169